DETAILED ACTION
Applicant's submission filed on June 15, 2022 has been entered.  Claims 1-22 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 16 is rejected since it is not clear what is meant by the language “one or more resilient members 212 board.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 5, 7-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rifino et al. (European Pat. No. EP 2 665 189 A1, hereinafter “Rifino”). 
Specifically, regarding Claim 1, Rifino discloses a capacitive button interface assembly, comprising: a housing member (21; FIG. 1a), an electrode board (30) coupled to the housing member (21; FIG. 1a), one or more resilient members (59) positioned between the housing member (21), and the electrode board (30, e.g., in an assembled state), one or more alignment members (28) coupled to the electrode board (30), operable to align the electrode board (30) with respect to the housing member (21), and a cover (22) coupled to the housing member (21) to apply a force on the electrode board (30; FIG. 1a, via tabs 26).
Regarding Claim  5, Rifino discloses that the housing member (21) includes one or more alignment member seats (an outer portion of 28, hereinafter “AMS,” as shown below in FIG. 1a, reproduced and annotated below).

    PNG
    media_image1.png
    767
    1134
    media_image1.png
    Greyscale

Regarding Claim  7, Rifino discloses that the housing member (21) includes one or more resilient member seats (27; FIG. 1a).
Regarding Claim  8, Rifino discloses that in the one or more resilient members (59) are compressed to a first distance when the cover (22) is not coupled to the cover (22; e.g., when an end portion of 59 furthest from 40 is partially inserted into an entrance or opening of 27 adjacent a surface of 21 adjacent 30 and pushed towards the central portion of 50), and the one or more resilient members (59) are compressed to a second distance 902 when the cover (22) is coupled to the cover (22; e.g., a rest or inserted state with a compression provided by 27).
Regarding Claim 9, Rifino discloses a display panel (40) coupled to the housing member (21; FIG. 1a).
Regarding Claim 10, Rifino discloses that the electrode board (30) is configured to surround a perimeter of the display panel (40) when the electrode board (30) is coupled to the housing member (21).  The term “surround” defined at https://www.merriam-webster.com/dictionary/surround as “to constitute part of the environment of.”
Claims 11 and 17-19 are directed to a method but include the same scope of limitations as those of Claims 1, 7, 8, and 10, respectively, and are rejected for at least reasons similar to those identified above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 2, 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rifino in view of Krupnik (U.S. Pat. No. 4,806,908, hereinafter “Krupnik”).
Rifino discloses substantially all of the limitations of the present invention but does not disclose the claimed bolt, nut, and press-fit.  
However, Krupnik discloses (i) that each respective alignment member (62, 63, 64) of the one or more alignment members (62, 63, 64) comprises: a bolt (62), and a nut (63), as recited in Claim 2, and (ii) that the bolt 602 includes a bolt head (col. 3, ll. 65-68) that is not in contact with housing member (45) when the cover (32) is coupled to housing member (45), as recited in Claim 3.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krupnik with those of Rifino to fastenably and removably secure a housing member and cover and enclose an accompanying board.
Claims 12 and 14 are directed to a method but include the same scope of limitations as those of Claims 2 and 3, respectively, and are rejected for at least reasons similar to those identified above. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rifino in view of Hjort (U.S. Pat. No. 7,104,805, hereinafter “Hjort”).
Rifino discloses substantially all of the limitations of the present invention but does not disclose the claimed press fit nut.  However, Hjort discloses a nut (150) press fit into an electrode board (170; col. 4, ll. 50-54). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hjort with those of Rifino to ensure an electrical connection may be effected from a single direction and assembly may be performed in a manner that requires use of only a single tool.
Claim 13 is directed to a method but includes the same scope of limitations as those of Claim 4 and is rejected for at least reasons similar to those identified above. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rifino in view of Cromwell et al. (U.S. Pat. No. 6,923,658, hereinafter “Cromwell”).
Rifino discloses substantially all of the limitations of the present invention but does not disclose the claimed shim. 
However, Cromwell discloses placing one or more shims (101) along a lip (L103) of the housing member (HM), and upon aligning the electrode board (105) with respect to the housing member (HM) using the one or more alignment members (111), removing the one or more shims (col. 2, ll. 27-30).

    PNG
    media_image2.png
    483
    551
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cromwell with those of Rifino to provide a supporting device that may be used in a variety of configurations to provide mechanical support for solder columns on an IC package.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833